Per Curiam. Appellant Jay Samples filed a motor vehicle accident case in the Circuit Court of Conway County against appellees Genell Samples, D.L. Sitton Motor Lines, Inc., and Mark A. Summers. A jury trial resulted in a verdict for the appellees. Appellant appealed to the Court of Appeals and filed his brief on January 21, 1991. Appellees filed their briefs on February 20 and February 27,1991. In their briefs, the appellees argue that the appellant’s brief is deficient. See Rule 9(d) of the Rules of the Supreme Court and Court of Appeals. Appellant filed a motion to stay the time for filing his reply brief and asked leave to supplement his original brief. The Court of Appeals certified the case to this Court.  Appellant is granted leave to revise or supplement his brief. Upon the filing of a substituted abstract and brief by the appellant, the appellees will be given time to revise or supplement and reprint their briefs at the expense of the appellant. See Rule 9(e)(2) of the Rules of the Supreme Court and Court of Appeals. The appellant’s motion to file a substitution abstract and brief is granted.